PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On August 28, 2008, claimant’s 1989 Ford F150 pickup truck struck a hole on Hickory Flat Road in Buckhannon, Upshur County, and caused damage to the rear spring of his vehicle.
2. Respondent is responsible for the maintenance of Hickory Flat Road which it failed to maintain properly on the date of this incident.
3. As a result, claimant’s vehicle sustained damage in the amount of
$543.68.
4. Respondent agrees that the amount of $543.68 for the damages put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Hickory Flat Road in Upshur County on the date of this incident; that the negligence of respondent was the proximate cause of the damage sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
It is the opinion of the Court of Claims that the claim should be awarded in the amount of $543.68.
Award of $543.68.